Title: 27. Fryday.
From: Adams, John
To: 


       On Wednesday Evening Mr. Barons died, and Yesterday was committed to the Deep, from the Quarter Deck.
       He was put into a Chest, and 10 or 12, twelve Pounds shot put in with him, and then nailed up. The Fragment of the Gun, which destroyed him was lashed on the Chest, and the whole launched overboard through one of the Ports, in Presence of all the Ships Crew, after the Buryal service was read by Mr. Cooper.
       In the Course of the last Week We have had some of the Worst Winds, that We have felt yet.
       Monday last We made the Land upon the Coast of Spain.
       Tuesday We run into the Bay of St. Anthonio. 4 or 5 Boats with 15 or 16 Men in each came to Us, out of which We took a Pilot.
       Upon sight of the Spanish Shore, which I viewed as minutely as possible through the Glasses, I had a great Curiosity to go on Shore. There was a fine Verdure, near the sea, altho the Mountains were covered with Snow. I saw one Convent, but We did not come in Sight of the Town. The Moment we were about turning the Point of the Rock to go into the Harbour, a Sail appeared. We put out to see who she was, found her a Spanish Brig, and after this upon repeated Efforts found it impracticable to get into the Harbour. In the Night the Wind caught us suddenly at N.W. and We were obliged to make all the Sail We could and put to sea. We steered our Course for Bourdeaux.
       Yesterday was a Calm, the little Wind there was, directly against Us. This Morning the Wind is a little better. We are supposed to be within 30 Leagues of Bourdeaux River.
      